Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled December 09, 2020 has been considered and entered. Accordingly, Claims 1 – 21 are pending in this application. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1 – 3, 7 – 13 and 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over DELANEY JR (US 2012/0304064 A1) (IDS 1/7/2019), and further in view of Jenkins et al. (US 2009/0156182 A1) and GUDMUNDSSON et al. (US 2013/0151377 A1) (1/7/2019).

As to claim 1, DELANEY JR teaches identifying, using the hardware processor, a plurality of media content items corresponding to the identified event (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]);
generating, using the hardware processor, a playlist that includes logical links to the subset of media content items (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); and 
providing, using the hardware processor, access to the playlist to the user device (paragraph [0025] last 3 lines [teaches sending the music playlist to the user device]).  
DELANEY JR does not explicitly teach identifying, using a hardware processor, an event that is geographically proximate to a user of a user device from a plurality of events based on location information;
selecting, using the hardware processor, at least a subset of media content items from the plurality of media content items by correlating metadata 
Jenkins et al. teaches identifying, using a hardware processor, an event that is geographically proximate to a user of a user device from a plurality of events based on location information (figure 2 section 103]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to have modified DELANEY JR by using the teaching of Jenkins et al. DELANEY JR teaches producing music playlist or video according to upcoming concerts. However DELANEY JR does not fully discloses identifying events based on geographical proximity to user. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Jenkins et al. event recommendation with DELANEY JR because as stated in paragraph [0021] lines 8 – 10 teaches filtering the concert based on the location, date, cost or venues size. Thus it could be reasonably implied that DELANEY JR would be able to make recommendation based on user device.
GUDMUNDSSON et al. teaches selecting, using the hardware processor, at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with interest data associated with the user of the user device (paragraph [0029] lines 1 – 8, paragraph [0035] lines 4 – 6, paragraph [0034] lines 15 – 25 and paragraph [0041] lines 16 – end [paragraph [0029] lines 1 – 6 discloses content metadata which include information regarding the attribute of the data. In addition it discloses a content search module which uses the metadata information in addition to the term which was inputted. Paragraph [0034] lines 15 – 25 discloses a mobile handset user which request a certain music and input a specific search term in order to retrieve the desired results.  In addition a list of determined music and videos which are diverse versions of the same tittle. It is noted that this term is being interpreted as the interest data associated with the user. Paragraph [0041] lines 16 – end discloses grouping content related to a different performance. Lastly paragraph [0035] lines 4 – 6 discloses storing the selected music in the user device]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to have modified DELANEY JR by using the teaching of GUDMUNDSSON et al.  DELANEY JR teaches producing music playlist or video according to upcoming concerts. However DELANEY JR does not fully discloses correlating metadata associated to a subset of media content and user interest. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of GUDMUNDSSON et al. metadata association process with DELANEY JR because as stated in paragraph [0002] teaches generating playlist based on event criteria. In addition paragraph [0025] lines 6 – 10 teaches generating a music playlist from a music database based on the identified event. Thus it could be reasonably implied that DELANEY JR would be able to identify 

As to claim 11, DELANEY JR teaches identify a plurality of media content items corresponding to the identified event (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); 
generate a playlist that includes logical links to the subset of media content items (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); and 
provide access to the playlist to the user device (paragraph [0025] last 3 lines [teaches sending the music playlist to the user device]).  
DELANEY JR does not explicitly teach identify an event that is geographically proximate to a user of a user device from a plurality of events based on location information;
select at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with interest data associated with the user of the user device
Jenkins et al. teaches identify an event that is geographically proximate to a user of a user device from a plurality of events based on location information (figure 2 section 103]);
DELANEY JR by using the teaching of Jenkins et al. DELANEY JR teaches producing music playlist or video according to upcoming concerts. However DELANEY JR does not fully discloses identifying events based on geographical proximity to user. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Jenkins et al. event recommendation with DELANEY JR because as stated in paragraph [0021] lines 8 – 10 teaches filtering the concert based on the location, date, cost or venues size. Thus it could be reasonably implied that DELANEY JR would be able to make recommendation based on user device.
GUDMUNDSSON et al. teaches select at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with interest data associated with the user of the user device (paragraph [0029] lines 1 – 8, paragraph [0035] lines 4 – 6, paragraph [0034] lines 15 – 25 and paragraph [0041] lines 16 – end [paragraph [0029] lines 1 – 6 discloses content metadata which include information regarding the attribute of the data. In addition it discloses a content search module which uses the metadata information in addition to the term which was inputted. Paragraph [0034] lines 15 – 25 discloses a mobile handset user which request a certain music and input a specific search term in order to retrieve the desired results.  In addition a list of determined music and videos which are diverse versions of the same tittle. It is noted that this term is being interpreted as the interest data associated with the user. Paragraph [0041] lines 16 – end discloses grouping content related to a different performance. Lastly paragraph [0035] lines 4 – 6 discloses storing the selected music in the user device]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to have modified DELANEY JR by using the teaching of GUDMUNDSSON et al.  DELANEY JR teaches producing music playlist or video according to upcoming concerts. However DELANEY JR does not fully discloses correlating metadata associated to a subset of media content and user interest. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of GUDMUNDSSON et al. metadata association process with DELANEY JR because as stated in paragraph [0002] teaches generating playlist based on event criteria. In addition paragraph [0025] lines 6 – 10 teaches generating a music playlist from a music database based on the identified event. Thus it could be reasonably implied that DELANEY JR would be able to identify content based on metadata information which is used to determine content from the database.

As to claims 2 and 12, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR teaches searching a content database having a plurality of media content items corresponding to the (paragraph [0021] lines 1 – 4 [teaches finding a list an available concerts and generates a music playlist]); and 
DELANEY JR does not explicitly teach identifying different versions of a media content item of the plurality of media content items corresponding to the identified event
GUDMUNDSSON et al. teaches identifying different versions of a media content item of the plurality of media content items corresponding to the identified event (paragraph [0034] lines 22 – 25 and paragraph [0041] lines 16 – end [paragraph [0034] lines 22 – 25 discloses a list of determined music and videos which are diverse versions of the same tittle. In addition paragraph [0041] lines 16 – end discloses grouping content related to a different performance]).
The motivation for combining DELANEY JR with GUDMUNDSSON et al. are the same as set forth above with respect to claim 1.

As to claims 3 and 13, these claims are rejected for the same reasons as the dependent claims above. In addition DELANEY JR teaches wherein providing access to the playlist includes providing a logical link to the selected version of the media content item (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]).
 DELANEY JR does not explicitly teach selecting a version of the media content item from among the different versions of the media content item
GUDMUNDSSON et al. teaches selecting a version of the media content item from among the different versions of the media content item (paragraph [0034] lines 22 – 25 and paragraph [0041] lines 16 – end [paragraph [0034] lines 22 – 25 discloses a list of determined music and videos which are diverse versions of the same tittle. In addition paragraph [0041] lines 16 – end discloses grouping content related to a different performance]), 
The motivation for combining DELANEY JR with GUDMUNDSSON et al. are the same as set forth above with respect to claim 1.

As to claims 7 and 17, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach wherein providing access to the playlist includes providing access to the metadata of each media content item in the subset of media content items.
GUDMUNDSSON et al. teaches wherein providing access to the playlist includes providing access to the metadata of each media content item in the subset of media content items (paragraph [0029] lines 1 – 6 [discloses content metadata which include information regarding the attribute of the data]).
The motivation for combining DELANEY JR with GUDMUNDSSON et al. are the same as set forth above with respect to claim 1.

As to claims 8 and 18, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR teaches further (paragraph [0021] lines 1 – 4 [teaches finding a list an available concerts and generates a music playlist]), wherein the plurality of events includes events occurring within a selected time period (paragraph [0021] lines 8 – 10 [teaches filtering the concert based on the location, date, cost or venues size]).

As to claims 9 and 19, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR teaches wherein generating the playlist further comprises arranging the playlist in an order based on the interest data (paragraph [0030] [teaches user providing options of how the playlist should be sorted]).

As to claims 10 and 20, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach wherein the event is a concert event that is geographically proximate to the user from a plurality of concert events based on the location information automatically without requiring the user to manually specify or eliminate concert events.
Jenkins et al. teaches wherein the event is a concert event that is geographically proximate to the user from a plurality of concert events based on the location information automatically without requiring the user to manually specify or eliminate concert events (figure 2 section 103 in addition to section 106 and 107]).
DELANEY JR with Jenkins et al. are the same as set forth above with respect to claim 1.

As to claim 21, DELANEY JR teaches identifying, using the hardware processor, a plurality of media content items corresponding to the identified event (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]);
generating, using the hardware processor, a playlist that includes logical links to the subset of media content items (paragraph [0025] lines 1 – 10 [teaches once a concert is selected a playlist is generated from a music database corresponding to the selected event]); and 
providing, using the hardware processor, access to the playlist to the user device (paragraph [0025] last 3 lines [teaches sending the music playlist to the user device]).  
DELANEY JR does not explicitly teach identifying, using a hardware processor, an event that is geographically proximate to a user of a user device from a plurality of events based on location information;
selecting, using the hardware processor, at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with interest data associated with the user of the user device; 
Jenkins et al. teaches identifying, using a hardware processor, an event that is geographically proximate to a user of a user device from a plurality of events based on location information (figure 2 section 103]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to have modified DELANEY JR by using the teaching of Jenkins et al. DELANEY JR teaches producing music playlist or video according to upcoming concerts. However DELANEY JR does not fully discloses identifying events based on geographical proximity to user. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Jenkins et al. event recommendation with DELANEY JR because as stated in paragraph [0021] lines 8 – 10 teaches filtering the concert based on the location, date, cost or venues size. Thus it could be reasonably implied that DELANEY JR would be able to make recommendation based on user device.
GUDMUNDSSON et al. teaches selecting, using the hardware processor, at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with interest data associated with the user of the user device (paragraph [0029] lines 1 – 8, paragraph [0035] lines 4 – 6, paragraph [0034] lines 15 – 25 and paragraph [0041] lines 16 – end [paragraph [0029] lines 1 – 6 discloses content metadata which include information regarding the attribute of the data. In addition it discloses a content search module which uses the metadata information in addition to the term which was inputted. Paragraph [0034] lines 15 – 25 discloses a mobile handset user which request a certain music and input a specific search term in order to retrieve the desired results.  In addition a list of determined music and videos which are diverse versions of the same tittle. It is noted that this term is being interpreted as the interest data associated with the user. Paragraph [0041] lines 16 – end discloses grouping content related to a different performance. Lastly paragraph [0035] lines 4 – 6 discloses storing the selected music in the user device]);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to have modified DELANEY JR by using the teaching of GUDMUNDSSON et al.  DELANEY JR teaches producing music playlist or video according to upcoming concerts. However DELANEY JR does not fully discloses correlating metadata associated to a subset of media content and user interest. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of GUDMUNDSSON et al. metadata association process with DELANEY JR because as stated in paragraph [0002] teaches generating playlist based on event criteria. In addition paragraph [0025] lines 6 – 10 teaches generating a music playlist from a music database based on the identified event. Thus it could be reasonably implied that DELANEY JR would be able to identify content based on metadata information which is used to determine content from the database.

Claims 4 – 6 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over DELANEY JR as applied to claims above, and further in view of Feldman et al. (US 2009/0006542 A1) (1/7/2019).

As to claims 4 and 14, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach wherein providing access to the playlist includes providing access to a complete file of each media content item in the subset of media content items and determining if the user possesses access rights to each media content item.
Feldman et al. teaches wherein providing access to the playlist includes providing access to a complete file of each media content item in the subset of media content items and determining if the user possesses access rights to each media content item (paragraph [0014] lines 17 – 22 [discloses updating the media list and determining is access right is required for the media content in question, if so determine if the user has access]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim invention to have modified DELANEY JR by using the teaching of Feldman et al.  DELANEY JR teaches producing music playlist or video according to upcoming concerts. However DELANEY JR does not fully discloses providing and determining access to a playlist. A person of ordinary skill in the art would have been motivated to overcome this deficiency by incorporating the teachings of Feldman et al. access determination control with DELANEY JR because as stated in paragraph [0022] lines 6 – 8 which DELANEY JR would be able to identify user access because of the software widget that is installed in the user device, hence access is given to said device.

As to claims 5 and 16, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach wherein providing access to the playlist includes providing an offer to purchase a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item.
Feldman et al. teaches wherein providing access to the playlist includes providing an offer to purchase a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item (paragraph [0014] lines 25 – end [discloses if determined that the user does not have access right to the media content, redirecting the user to an access link which the access right can be acquired via purchase]).
The motivation for combining DELANEY JR with Feldman et al. are the same as set forth above with respect to claim 4.

As to claims 6 and 17, these claims are rejected for the same reasons as the independent claims above. In addition DELANEY JR does not explicitly teach 
Feldman et al. teaches wherein providing access to the playlist includes providing access to a portion of a media content item in the subset of media content items in response to determining that the user does not possess access rights to the media content item (paragraph [0014] lines 17 – 22 and paragraph [0014] lines 25 – end [paragraph [0014] lines 17 – 22 discloses updating the media list and determining is access right is required for the media content in question, if so determine if the user has access. In addition paragraph [0014] lines 25 – end discloses if determined that the user does not have access right to the media content, redirecting the user to an access link which the access right can be acquired via purchase]).
The motivation for combining DELANEY JR with Feldman et al. are the same as set forth above with respect to claim 4.

Response to Arguments

Applicant's arguments filed December 09, 2020 have been fully considered but they are not persuasive. For Examiners response, see discussion below:

Applicant’s arguments see page 6, with respect to the non-statutory obviousness type double patenting of claim(s) 1, 11 and 21 has been fully considered and withdrawn due to the filling of the terminal disclaimer.
 
Applicant’s arguments, see pages 7 and 8 with respect to the rejection(s) of claim(s) 1, 11 and 21 under 35 USC § 103 the have been fully considered but they are not persuasive. Applicants argues that DELANEY JR in combination with Jenkins et al. and GUDMUNDSSON et al. does not teach selecting, using the hardware processor, at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with interest data associated with the user of the user device. The examiner respectably disagrees:

GUDMUNDSSON et al. specifically paragraph [0034] lines 15 – 25 discloses a mobile handset user which request a certain music and input a specific search term in order to retrieve the desired results.  In addition a list of determined music and videos which are diverse versions of the same tittle. It is noted that this term is being interpreted as the interest which is used from the data associated with the user, because it is based on input which the user has inputted.

Lastly regarding applicant argument in which GUDMUNDSSON et al. does not correlate the metadata with the user interest examiner respectfully disagree. In paragraph [0029] lines 1 – 6 discloses content DELANEY JR in combination with Jenkins et al. and GUDMUNDSSON et al. in combination teaches selecting, using the hardware processor, at least a subset of media content items from the plurality of media content items by correlating metadata associated with the subset of media content items with interest data associated with the user of the user device. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Pedro J Santos/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167